Citation Nr: 0002365	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  96-37 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for residuals of 
hepatitis.

2. Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
March 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In March 1997, the 
Board denied the veteran's claim of entitlement to service 
connection for malaria and remanded his claims for service 
connection for residuals of hepatitis and a kidney disorder 
to the RO for further evidentiary development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. No competent evidence has been submitted to demonstrate 
that the veteran has residuals of hepatitis, or that a 
liver disorder is related to his period of military 
service.

3. No competent evidence has been submitted to demonstrate 
that the veteran currently has a kidney disorder.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of hepatitis.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a kidney disorder.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of 
hepatitis and a kidney disorder.  The legal question to be 
answered, initially, is whether the veteran has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If he has not presented well-grounded claims, his 
appeal must fail with respect to these claims and there is no 
duty to assist him further in the development of his claims.  
38 U.S.C.A. § 5107(a).  To that end, however, the Board 
remanded the veteran's claims in March 1997 to afford him the 
opportunity to undergo further VA examination.  The 
examination reports are associated with the claims file and, 
as will be explained below, the Board finds that the 
veteran's claims are not well grounded.

Factual Background

When examined for pre-induction into service in November 
1965, there was no report of a genitourinary or liver 
abnormality and the veteran was found qualified for active 
service.  He was hospitalized in January and February 1968 
for treatment of infectious hepatitis.  According to the 
hospital record, prior to admission, the veteran noticed 
increased fatigability and intermittent abdominal pain, 
weight loss, very dark yellow urine and his friends noticed 
his eyes looked yellow.  He denied recent blood transfusions 
or intravenous injections or contact with any jaundiced 
persons.  The veteran was treated in the hospital and, 
following a return from convalescent leave, re-evaluated, 
found to be asymptomatic, with normal liver function tests, 
and discharged to regular duty.  In reports of medical 
history completed in February and March 1968, at the time of 
his separation examinations from service, the veteran checked 
yes to having stomach, liver or intestinal trouble and 
jaundice.  A kidney or liver abnormality was not found on 
examination and results of a cardiolipin micro flocculation 
test were negative.  

Post service, at his May 1992 personal hearing at the RO, the 
veteran testified that he was treated in service for 
hepatitis and discharged shortly thereafter.  After service, 
he experienced kidney problems that he associated with the 
hepatitis.  Sometime time after discharge from service, he 
had a recurrence that was manifested by weakness, dilated 
eyes and blackouts and saw a pharmacist who gave him Dorns 
Pills or a similar pill.  The veteran denied consulting a 
physician for medical treatment for hepatitis after his 
discharge and current symptomatology related to hepatitis 
included yellow eyes, dark urine and periods of 
unconsciousness.  The veteran said he had medical insurance 
at his most recent job, at Lockheed, in 1989, but did not 
seek medical treatment.  He indicated that he was diagnosed 
with cirrhosis of the liver in service.  Furthermore, the 
veteran testified that he sustained a kidney injury in 
service when he was forced to kill and eat lizards or insects 
while out in the field.  He was treated for a kidney problem 
in December 1967 in service.  His current kidney 
symptomatology included kidney soreness, a burning sensation 
when he urinated, dark urine and back and abdominal pain.

According to findings of a December 1992 VA urological 
examination, the veteran had a two-year history of enuresis 
and yellow staining of his underwear due to urinary 
incontinence.  He described a history of purulent urethritis 
in service.  A urinalysis was normal and abdominal x-rays 
were normal.  The VA examiner found no evidence of kidney 
insufficiency and was unable to confirm the veteran's claims 
of loss of urinary control or urinary incontinence.

A February 1996 VA outpatient record indicates that the 
veteran was seen with complaints of liver pain.  Liver 
function and blood tests were normal and, according to the 
record, when confronted with this information, the veteran 
said he was mistaken and the problem was his kidneys.  He 
claimed to urinate 72 times a day.  A urinalysis was normal.

Pursuant to the Board's March 1997 remand, the veteran 
underwent VA examination for liver, gallbladder and pancreas 
in January 1998, said he worked as a janitor until 1989, 
became sick with infectious hepatitis and was unemployed 
since that time.  He reported hospitalization in Washington 
State for hepatitis and said that in October 1997, while in a 
VA hospital, was told to quit alcohol.  He had a history of 
heavy drinking and alcoholism.  The veteran was hospitalized 
for acute abdominal pain and, in October 1997, told that he 
had a urinary infection and hospitalized again for fatigue, 
abdominal pain and a gastrointestinal disorder with 
swallowing difficulty and weight loss most likely due to 
alcoholism.  Test results revealed a negative hepatitis C and 
B profile, urinalysis within normal limits, bilirubin 
negative and liver functions within normal limit.  Final 
diagnoses were history of infectious hepatitis, l988, most 
likely hepatitis A, and recovered, chronic alcoholism with 
hepatomegaly, most likely fatty liver due to chronic 
alcoholism.

A January 1998 VA genitourinary examination report reflects 
the veteran's complaints of urinary frequency.  The diagnoses 
were frequent urination and urinary urgency.

According to an April 1999 Addendum, prepared by the VA 
physician who examined the veteran in January 1998, the 
evidence of record indicates that the veteran's treatment and 
symptomatology in service mimicked hepatitis A, as he 
complained of dark urine.  Post service, clinical tests since 
1968 were normal. Currently, the veteran's hepatitis C 
profile was normal; hepatitis B profile was negative.  His 
urinalysis was within normal limits in January 1998.  All of 
his liver function tests were also normal and there were no 
complaints.  He was asymptomatic at his last examination.  
The VA physician opined that the veteran probably had 
hepatitis A, viral and self-limited, and did not have any 
ongoing chronic hepatitis at the current time.

Also in April 1999, an Addendum to the most recent VA 
genitourinary examination revealed that the veteran 
complained of daytime voids of one to four times an hour, 
urgency with good force and stream, no dysuria, no impotence 
and no procedures necessary at his January 1998 examination.  
The original diagnosis was urinary frequency and urinary 
urgency.  The current conclusion was that the genitourinary 
examination was negative.  All laboratory test results were 
normal and there were no renal problems secondary to his 
physical examination.  The veteran had a history of 
infectious hepatitis in service.  That was the sole reason, 
according to the records, for his dark urine.  The infectious 
hepatis seemed to mimic a Hepatitis A type of infection.  
That was as likely as not, with the dark urine, to not be 
related with any hepatitis ongoing.  The dark urine was only 
part of the veteran's hepatitis infection with no residual 
effects. 

Analysis

According to 38 U.S.C.A. §§ 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of nephritis in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 1126 F.3d 1464 
(Fed.Cir. 1997), cert denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).

The veteran has contended that service connection should be 
granted for a kidney disorder and residuals of hepatitis.  
The record demonstrates that no kidney disorder was found in 
service or on separation from service.  Moreover, on VA 
examinations after the veteran's separation from service, 
there was no showing that the veteran had a kidney disorder.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has kidney disorder.  

The veteran has also contended that service connection should 
be granted for residuals of hepatitis.  Although the evidence 
shows that the veteran currently has hepatomegaly, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
liver was normal on separation from service and the first 
post service evidence of record of hepatomegaly is from 1998, 
more than thirty years after the veteran's separation from 
service.  Furthermore, in January 1998, the VA examiner 
diagnosed chronic alcoholism with hepatomegaly, most likely 
fatty liver due to chronic alcoholism.  In short, no medical 
opinion or other medical evidence relating the veteran's 
hepatomegaly to service or any incident of service has been 
presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494.  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has 
not submitted any medical opinion or other medical evidence 
that supports his claims.  The evidence now of record fails 
to show that the veteran currently has a kidney disorder or 
that he has residuals of hepatitis related to service or any 
incident thereof.  Thus, these claims may not be considered 
well grounded.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. 
§ 3.303.  Since the claims are not well grounded, they must 
be denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995).


ORDER

Service connection is denied for residuals of hepatitis.

Service connection is denied for a kidney disorder. 



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

